Citation Nr: 1612775	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the Army from February 1973 to January 1975 and from September 1976 to October 1976.  He had additional service in the Tennessee Army National Guard for more than 31 years.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran was scheduled for a Board videoconference hearing in March 2016.  However, in March 2016, the Veteran withdrew his hearing request through his representative.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

In a statement received in March 2016, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, as the Veteran has withdrawn the issue on appeal, as discussed below, no further discussion of VA's duty to notify and assist is necessary. 

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received in March 2016, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for sleep apnea.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal with respect to the issue of entitlement to service connection for sleep apnea is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


